 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES SCALES,                                   No. 2:18-cv-03062-MCE-CKD PS

12                        Plaintiff,                    ORDER

13             v.
14    CALIFORNIA BUREAU OF
      AUTOMOTIVE REPAIR,
15
                          Defendant.
16

17            On January 24, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

23   1983).

24            The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

26   ////

27   ////

28   ////
                                                       1
 1        Accordingly, IT IS ORDERED that:
 2        1. The Proposed Findings and Recommendations filed January 24, 2020, are ADOPTED.
 3        2. This action is dismissed without prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).
 4        3. The Clerk of the Court is directed to close this case.
 5        IT IS SO ORDERED.
 6   DATED: March 24, 2020

 7

 8                                        _______________________________________
                                          MORRISON C. ENGLAND, JR.
 9                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
